BARFIELD, Judge.
The sentence imposed by the trial court is REVERSED and this case is REMANDED to the trial court for resentencing. See Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984), approved in part and quashed in part, State v. Jackson, 478 So.2d 1054, (Fla.1985); Pentaude v. State, 478 So.2d 1147 (Fla. 1st DCA 1985); Thrasher v. State, 477 So.2d 1083 (Fla. 1st DCA 1985); Ehrenshaft v. State, 478 So.2d 842 (Fla. 1st DCA 1985); and Edwins v. State, 475 So.2d 1031 (Fla. 1st DCA 1985).
REVERSED.
ERVIN and JOANOS, JJ., concur.